Citation Nr: 1628387	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  07-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis, rated 10 percent disabling prior to March 6, 2015 and 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis and assigned an initial 10 percent disability rating, from February 27, 2006.

In January 2012, the Board remanded the issue of entitlement to a higher initial rating for the service-connected back disability for further development.

In a March 2015 decision, a Decision Review Officer (DRO) assigned an initial 40 percent disability rating for the service-connected back disability, from March 6, 2015.

The DRO also granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating, from March 6, 2015, by way of the March 2015 decision.  In March 2016, the Veteran submitted a notice of disagreement (VA Form 21-0958) with respect to the effective date and initial rating assigned for left lower extremity radiculopathy in the March 2015 decision.  

In an April 2015 rating decision, the RO granted service connection for left upper extremity radiculopathy and assigned an initial 20 percent disability rating, from October 25, 2013; and denied entitlement to service connection for a bilateral hip disability, to include pelvic tilt.  In March 2016, the Veteran submitted a timely notice of disagreement with respect to the effective date and initial rating assigned for left upper extremity radiculopathy in the April 2015 decision and the April 2015 denial of service connection for a bilateral hip disability.  

In response to the notices of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  Since these matters are still being processed, they are not ripe for appellate review and will not be considered by the Board at this time.   

In an August 2015 decision, a DRO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from March 6, 2015.

The Veteran has perfected an appeal with respect to the issues of entitlement to an earlier effective date for the grant of a TDIU and entitlement to an increased rating for degenerative disc disease of the cervical spine (see an August 2015 statement of the case and an October 2015 VA Form 9).  These matters have not yet been certified to the Board for adjudication (via a "Certification of Appeal" form (VA Form 8)) and will not be addressed at this time.


FINDINGS OF FACT

1.  Prior to March 6, 2015, scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis was manifested by back pain, stiffness, tightness, weakness, fatigability, and lack of endurance; spinal flexion was to between 30 degrees and 90 degrees, with pain occasionally throughout the entire range of motion; there was no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome; there are credible reports of weakness, fatigability, and lack of endurance, as well as flare ups of back pain which caused complete disability and occasionally required bed rest.

2.  Since March 6, 2015, scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis has not resulted in spinal ankylosis and there have been no incapacitating episodes due to intervertebral disc syndrome.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating but no higher, prior to March 6, 2015, for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2015).

2.  The criteria for an initial rating higher than 40 percent, since March 6, 2015, for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The instant appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of her service-connected back disability and lower extremity neurologic disability.

The Veteran submitted information with a December 2012 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) which reflects that she received relevant treatment from Dr. Desari, Dr. Cheruvelil, Dr. Calimlim, Dr. Horman, and Dr. Manocha.  The AOJ sent a letter to the Veteran in January 2014 and asked her to complete authorization forms so as to allow VA to obtain all relevant treatment records from these physicians.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran subsequently submitted some additional private treatment records, but no release form was submitted so as to allow VA to obtain any additional private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not complete the appropriate release forms to allow VA to obtain treatment records from Dr. Desari, Dr. Cheruvelil, Dr. Calimlim, Dr. Horman, Dr. Manocha, or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.

In its January 2012 remand, the Board instructed the AOJ to, among other things, schedule the Veteran for a VA examination to assess the severity of her service-connected back disability.  VA examinations were subsequently conducted in April 2012 and March 2015.  Thus, with respect to the appeal for higher initial rating for the service-connected back disability, the AOJ substantially complied with all of the Board's January 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the matters decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's service-connected back disability is rated under 38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the spine.  Degenerative arthritis of the spine is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of spinal motion is evaluated under the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

In the present case, private treatment records dated from May 2005 to June 2006 and statements from the Veteran and her husband dated in February, April, and May 2006 include reports of back pain, stiffness, and tightness.  The Veteran reported during a June 2005 examination at Midwest Pain Treatment Center that the pain was 4/10 in intensity, constant, dull, and aching, was greater on the left side of her lower back than the right side, and was predominantly increased with transitioning motions.  There was no change in any bowel or bladder habits and the Veteran did not experience any new sensory or motor changes in her lower extremities at the time of the June 2005 examination.  In her statement dated on April 26, 2006, however, she reported that she experienced numbness in the toes of her left foot.  Her back pain did not radiate into her lower extremities.

Moreover, the Veteran received facet joint injections which provided only short-term symptom relief and laying down and applying heat also provided some relief.  She also took pain medications for her symptoms.  She was unable to stand or sit for prolonged periods of time and her back symptoms limited her ability to perform occupational and household activities and engage in recreational activities.  Her symptoms also resulted in impaired sleep at night.  Her husband reported in his April 2006 statement that "there were numerous times that [the Veteran] could not get out of bed" because of intense pain and that some episodes of such pain would last up to three days.

Examinations revealed that the Veteran was able to ambulate without a limp and that she was able to heel and toe walk.  There was a moderate amount of facet related pain on the right side at L2-3 and on the left side at L3-4, some curvature of the lumbar spine, and minimal rib hump with forward flexion.  During a May 2006 examination with Dr. Mergenmeier, the range of motion of the lumbar spine was full and did not seem to cause much discomfort.  There was no evidence of instability, back strength was normal, and the lower extremities were neurologically intact.  X-rays revealed thoraco-lumbar scoliosis with convexity to the right in the lumbar spine and convexity to the left in the lumbar region with facet arthropathy and collapse of the right L2-3 facet joint and the left L3-4 facet joint.  Diagnoses of back pain, lumbosacral spondylosis, degenerative disc disease of the lumbar spine, and scoliosis of the lumbar spine were provided.

During a July 2006 VA examination, the Veteran reported that she experienced back pain which was 6-8/10 in intensity in both the thoracic and lumbar regions on a daily basis.  There was also weakness, fatigability, and lack of endurance in all three areas of her spine.  Flare ups occurred at least three times per week with any amount of activity (e.g., gardening, vacuuming, cleaning the floors), resulted in pain which was 10/10 in intensity, lasted anywhere from several hours to the remainder of the day and into the next day, were treated with a heating pad and medication (Vicodin), and resulted in "near complete limitation, both in motion and functional impairment."  She had been "nearly completely laid up due to her low back pain" for at least seven days of every month during the previous 12 months.  

The Veteran also reported that she experienced some numbness in the second, third, and fourth toes of the left foot.  There was no real lower extremity weakness, radiation of back pain into the lower legs, bladder or bowel complaints, or paresthesias in the peroneal region.  The Veteran did not use any assistive devices and did not wear any thoracolumbar orthoses.  She estimated that she was able to walk approximately 45 minutes to an hour before having to sit down and rest.  She was not unsteady on her feet and was able to perform all activities of daily living such as eating, grooming, bathing, toileting, and dressing.  She was employed in the real estate field prior to moving and being a stay at home mother and was anxious to try to get back to some sort of employment.  She enjoyed swimming (which she was able to do without much difficulty), but driving long distances was painful.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 90 degrees, extension to 30 degrees and right and left lateral flexion and rotation all to 30 degrees.  There was pain throughout the arc of motion in all planes and in all movements.  Repetitive motion resulted in worsening pain.  There was some mild flattening of the normal lumbar lordosis, but there was normal thoracic kyphosis.  There was a noticeable high left side thoracolumbar scoliotic curvature with forward bending, but the spine was straighter in the upper thoracic region.  Muscle strength was normal (5/5) in all lower extremity musculature, including the hip, knee, and ankle flexors and extensors.  There was subjective numbness in the second, third, and fourth toes of the left foot, but the Veteran denied any numbness or tingling in any other major dermatomal sensory distribution of the lower extremities.  Patellar and Achilles tendon reflexes were normal (2+) and symmetric bilaterally.  There was negative seated straight leg raising at 90 degrees bilaterally, there was no lower extremity clonus, and the Veteran was able to toe and heel walk without difficulty.  X-rays revealed rightward thoracic scoliosis with apex at T8-T9, slight to severe disc deterioration, spurs on several thoracic and lumbar levels, thoracic calcifications consistent with healed granulomatous disease, leftward lumbar scoliosis at left L2-L3, and moderate disc height loss.  The Veteran was diagnosed as having thoracolumbar scoliosis and degenerative disc disease L2-3, L3-4.

The Veteran reported during an August 2006 examination with Dr. Desari that she experienced thoracic and lumbar spine pain.  The low back pain bothered her more than the mid back pain.  The pain was intermittent, dull, achy, sharp, and stabbing in nature, and 5-10/10 in severity (the average pain was 8/10).  The pain was aggravated by lifting, bending, and engaging in physical activities (e.g., cleaning the house, gardening) and was relieved with rest, ice, heat, medication, changing positions, and stretching.  There was intermittent tingling/numbness involving the middle 3 toes on the left which had been present for 6 months, was worsening, had become almost constant during the previous 6 weeks, and extended into her whole left foot.  There was no urinary or bowel incontinence.  The Veteran had received injections which provided temporary symptom relief and also used various pain medications.
  
Examination revealed thoracolumbar scoliosis with right sided thoracic and left sided scoliotic curve.  There was no tenderness or spasms in the thoracic or lumbar paraspinal muscles and the Veteran's gait was normal with good toe/heel walk.  Straight leg raising testing was negative bilaterally.  The ranges of motion of the lumbar spine were recorded as being flexion to 30 degrees, extension to 5 degrees, and right and left "side bending" to 10 degrees.  All of these movements were slightly uncomfortable.  Sensation was intact in the lower extremities bilaterally, there was full motor strength, muscle stretch reflexes were normal (2+) and symmetrical, there was negative ankle clonus, and bilateral flexor plantar responses.  Tinel's and Phalen's signs were positive on the left.  Diagnoses of disturbance of skin sensation, pain in the thoracic spine, idiopathic scoliosis (and kyphoscoliosis), degeneration of the lumbar or lumbosacral disc, and lumbosacral spondylosis without myelopathy were provided.  Dr. Dasari indicated that an EMG/nerve conduction study of the left lower limb was going to be conducted to check for radiculopathy or other focal entrapment.  This study was conducted in August 2006 and revealed electrophysiologic evidence consistent with mild left lumbar radiculopathy.

Treatment records dated from August 2006 to August 2010 and the transcript of an October 2008 Board hearing (which was conducted as part of a separate appeal) include reports of back and left leg pain and left foot numbness and tingling.  The back pain did not radiate to the lower extremities.  The Veteran used medications to treat her pain and received injections and physical therapy.  Her husband reported during the October 2008 hearing that there were days when the Veteran "would just lay up in bed" and she would be unable to get out of bed.  There were no changes in her bowel or bladder habits.

Examinations revealed that there was full and pain free flexion of the thoracolumbar spine, that there was no lumbar tenderness, and that there was symmetric muscle bulk, tone, and power throughout, downgoing toes and no clonus, no crossed adductors, intact sensation to soft touch, and intact coordination and gait.  Straight leg raising testing revealed occasional low back pain and there was an occasional right paraspinal spasm.  An MRI of the lumbar spine revealed degenerative changes superimposed upon mild scoliotic curvature.  Diagnoses of unspecified thoracic or lumbosacral neuritis or radiculitis, lumbosacral spondylosis without myelopathy, and idiopathic scoliosis (and kyphoscoliosis) were provided.

The report of a VA examination dated in April 2012 indicates that the Veteran reported that she experienced constant back pain which was treated with medications (i.e., Percocet, OxyContin, and Celebrex).  Flare ups occurred throughout the weekend depending upon activity.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 20 degrees, and right and left lateral rotation both to 30 degrees or greater.  There was objective evidence of painful motion at the end points of all the ranges of motion.  The ranges of motion all remained the same following repetitive motion and there was no additional limitation in the ranges of motion following repetitive motion.  There was functional loss/functional impairment of the thoracolumbar spine after repetitive use in terms of pain on movement, but not in terms of weakened movement, excess fatigability, incoordination, or any other factors.  There was no localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine and there was no guarding or muscle spasm of the thoracolumbar spine.  

Moreover, muscle strength associated with hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension was normal (5/5) bilaterally and there was no muscle atrophy.  Knee and ankle reflexes were normal (2+) bilaterally, sensation was normal in the lower extremities bilaterally, straight leg raising testing was negative bilaterally, the Veteran did not experience any radicular pain or any other signs or symptoms due to radiculopathy (including numbness), and she did not experience any other neurologic abnormalities or findings related to the thoracolumbar spine disability.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, she did not use any assistive devices, and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars associated with the Veteran's back disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays revealed spinal arthritis, but no vertebral fracture

The Veteran was diagnosed as having lumbar spine degenerative disc disease.  The examiner who conducted the April 2012 examination concluded that the Veteran's back disability did not impact her ability to work.  She had last performed office work on a part time basis 3 years prior to the examination and stopped working due to cut backs and excessive workload.  Also, there was no evidence of bilateral lower extremity radiculopathy during the examination.

Private treatment records dated from June 2012 to January 2014 reflect that the Veteran reported that she experienced chronic back pain and tightness.  The back pain was constant, radiated to the left lower extremity, was aching, dull, and deep in quality, and was 7-10/10 in intensity.  The pain was aggravated by extension, twisting, lifting, sitting, standing, movement, climbing stairs, and anxiety and was alleviated with ice, medication (OxyContin), rest, lying down, and massage.  The Veteran continued to receive injections to treat her back symptoms.

Examinations revealed that there was occasional limitation of motion of the thoracolumbar spine.  For example, during a June 2012 examination at Midwest Spine Interventionalist LLC, spinal flexion was to 80 degrees and extension was to 5 degrees.  The Veteran was able to lift both extremities without difficulty and muscle strength was normal (5/5) bilaterally.  There was occasional decreased sensation on the sole of the left foot and posterior leg (S1) as well as the left knee and medial leg (L4).  Knee and ankle reflexes were normal and straight leg raising testing was negative bilaterally.  The Veteran was diagnosed as having lumbosacral spondylosis without myelopathy.

The Veteran reported during a VA back examination dated on March 6, 2015 and during a March 2015 VA primary care evaluation that she experienced constant low back pain which was worse with activity.  Epidural injections provided some relief, but the last injection was approximately 1 year prior to the examination.  She had not undergone any back surgery.  Moderate to severe flare ups of symptoms occurred a few times a week (such as with housework) and lasted for a few hours to the "rest of the day."  She reported that there was functional loss/functional impairment of the thoracolumbar spine in terms of significant pain which precluded activity.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation both to 15 degrees.  There was pain associated with all of the ranges of motion, but it did not result in/cause functional loss.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, but there was no additional loss of function or range of motion following repetitive use and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The examination was not conducted during a flare up and the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare ups.  Also, the examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare ups without resorting to mere speculation because the Veteran was not experiencing a flare up during the examination.

Furthermore, there was localized tenderness of the thoracolumbar spine, but it did not result in abnormal gait or abnormal spinal contour.  There was no muscle spasm or guarding.  Muscle strength in the lower extremities was normal (5/5) bilaterally, there was no muscle atrophy, and knee and ankle deep tendon reflexes were normal (2+) bilaterally.  There was diminished pinprick reported on the bilateral lower extremities, but it did not fit any particular dermatome and sensation was otherwise normal in the lower extremities bilaterally.  Straight leg raising testing was normal bilaterally.  The only symptom of radiculopathy was mild left lower extremity numbness and the examiner concluded that there was no objective evidence of any bilateral lower extremity radiculopathy.  There was no spinal ankylosis, the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, she did not use any assistive devices, and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars related to the Veteran's back disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays revealed spinal arthritis, but there was no thoracic vertebral fracture.  Diagnoses of thoracolumbar scoliosis and degenerative disc disease with disc bulges, bone spurs, facet joint disease, and arthritis were provided.

The report of a March 2015 VA neurologic examination indicates that the Veteran reported that she experienced occasional left leg numbness.  There was no lower extremity pain or paresthesias/dyesthesias associated with a peripheral nerve condition, but there was mild left lower extremity numbness.  There was no right lower extremity numbness.

Examination revealed that muscle strength in the lower extremities was normal (5/5) bilaterally, that there was no muscle atrophy, that knee and ankle deep tendon reflexes were normal (2+) bilaterally, and that sensation at both lower legs/ankles, the right thigh/knee, and both feet/toes was normal bilaterally.  Sensation was decreased at the left thigh/knee.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran had an antalgic gait due to both cervical spine and thoracolumbar spine disabilities.  Overall, there was mild incomplete paralysis of the left sciatic nerve, but all other lower extremity nerves were normal.  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars related to the Veteran's neurologic disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having left L4 radiculopathy.

The above evidence reflects that prior to March 6, 2015, the Veteran's service-connected back disability was manifested by pain, stiffness, and tightness.  The Veteran's husband reported in his April 2006 statement that "there were numerous times that [the Veteran] could not get out of bed" because of intense pain and that some episodes of such pain would last up to three days.  During the July 2006 VA examination, the ranges of spinal motion were normal, but there was pain throughout the entire ranges of motion and repetitive use resulted in worsening pain.  Also, the Veteran reported during the examination that she experienced flare ups of back pain three times a week when the pain was 10/10 in intensity.  These episodes of flare ups lasted anywhere from several hours to the rest of the day and into the next day and resulted in "near complete limitation, both in motion and functional impairment."  The Veteran also indicated that she had been "nearly completely laid up due to her low back pain" for at least seven days of every month during the previous 12 months at the time of the July 2006 examination.  The examiner who conducted the July 2006 examination did not at all address whether there was any additional functional loss or impairment due to pain, weakened movement, excess fatigability, incoordination, or flare ups.  Cf. Mitchell, 25 Vet. App. at 43-4.   

During the August 2006 examination with Dr. Desari, the ranges of spinal motion were objectively measured as being flexion to 30 degrees, extension to 5 degrees, and right and left "side bending" both to 10 degrees.  All of these movements were slightly uncomfortable.  Spinal flexion was to 70 degrees at the time of the April 2012 VA examination with pain at the end point of motion.  The Veteran again reported flare ups during this examination and explained that they occurred throughout the weekend depending upon activity.  The examiner who conducted the April 2012 examination specified that the ranges of spinal motion all remained the same following repetitive motion, that there was no additional limitation in the ranges of motion following repetitive motion, and that there was functional loss/functional impairment of the thoracolumbar spine after repetitive use only in terms of pain on movement (but not in terms of weakened movement, excess fatigability, incoordination, or any other factors).  Nevertheless, the April 2012 examiner did not specifically address whether there was any additional functional loss or impairment due to flare ups.  Id.  

The Veteran is competent to report the symptoms of her back disability and the extent of her impairment during flare ups of back symptoms and her husband is competent to report his observations of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no contemporaneous medical evidence of back symptoms during flare ups, there is no affirmative evidence to explicitly contradict the reports of the Veteran and her husband and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the lay reports of functional impairment due to flare ups of back symptoms are credible. 

In light of the extent of the reported back symptoms during flare ups (to include 10/10 back pain, complete impairment, and the need for bed rest), the fact that there was pain throughout the entire ranges of spinal motion during the July 2006 VA examination and that repetitive motion resulted in worsening pain, the fact that spinal flexion was only to 30 degrees during the August 2006 examination with Dr. Desari, the fact that spinal flexion was to 70 degrees during the April 2012 VA examination, the fact that the examiner who conducted the July 2006 VA examination did not specifically indicate the extent of any functional impairment due to the Veteran's reported weakness, fatigability, and lack of endurance, the fact that the examiners who conducted the July 2006 and April 2012 VA examinations did not specifically indicate the extent of any functional impairment due to flare ups, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of her service-connected back disability more closely approximated the criteria for a 20 percent rating under DC 5242 (i.e., forward flexion not greater than 60 degrees) during the entire period prior to March 6, 2015.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4,59, 4.71a, DC 5242.

A rating in excess of 20 percent under DC 5242 is not warranted at any time prior to March 6, 2015 because despite the one instance of limitation of spinal flexion to 30 degrees during the August 2006 examination with Dr. Desari, the Veteran was able to perform forward flexion well in excess of 30 degrees during the July 2006 and April 2012 VA examinations and during the other private examinations conducted prior to March 6, 2015 (even considering pain and other functional factors).   Also, there was no showing of any ankylosis during the period prior to March 6, 2015.

With respect to the period since March 6, 2015, the Veteran is currently in receipt of the maximum schedular rating for limitation of spinal motion under DC 5242.  As she is already in receipt of the maximum schedular rating based on limitation of spinal motion during this period, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85. 

A rating in excess of 40 percent under DC 5242 requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). 

The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).   

There is no evidence of the Veteran's spine being fixed in position or ankylosed, and the absence of ankylosis was specifically noted during the March 2015 VA examination.  Since the Veteran retains the ability to move her spine, albeit a limited ability, a rating for ankylosis is not warranted.  Thus, regardless of the severity of the Veteran's limitation of spinal motion or other orthopedic manifestations during the period since March 6, 2015, a rating in excess of 40 percent under DC 5242 is not warranted at any time during this period due to the absence of spinal ankylosis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5242.    

The Veteran and her husband have claimed that the Veteran has required occasional bed rest due to her back symptoms (especially during flare ups).  The Veteran and her husband are certainly competent to report the Veteran's need for bed rest and the Board has no legitimate basis upon which to refute the credibility of their reports.  However, the Veteran has not been diagnosed as having intervertebral disc syndrome, the April 2012 and March 2015 examiners specified that she did not have intervertebral disc syndrome, her reported bed rest does not actually constitute physician prescribed bed rest, and there is no clinical evidence of any physician prescribed bed rest during the claim period.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a, DC 5243 based on incapacitating episodes of intervertebral disc syndrome is not warranted at any time since the effective date of service connection.  38 C.F.R. § 4.71a, DC 5243, Note (1). 

Other than left lower extremity radiculopathy, there is no showing of compensably disabling neurological disability from the service-connected thoraco-lumbar spine disability.  The report of the March 2015 VA back examination reflects that diminished pinprick sensation was reported in the right lower extremity.  However, this diminished sensation did not fit any particular dermatome.  Also, all neurologic findings involving the right lower extremity were otherwise normal during both the March 2015 VA back and neurologic examinations and the examiners who conducted the examinations concluded that there was no objective evidence of any right lower extremity radiculopathy.  The Veteran has not otherwise reported any neurologic symptoms related to the thoracolumbar spine, and there is no objective evidence of any such symptoms.  Thus, a separate rating for neurologic impairment other than the left lower extremity is not warranted at any time during the claim period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8520.

An initial 20 percent rating (but no higher) for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis is granted under DC 5242 prior to March 6, 2015.  An initial rating higher than 40 percent for the service-connected back disability is not warranted at any time since March 6, 2015.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.71a, DC 5242.  

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, her back symptoms of pain, stiffness, tightness, weakness, fatigability, lack of endurance, an abnormal gait, and limitation of motion are all contemplated by DCs 5003 and 5242.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

IV. Special Monthly Compensation (SMC)

When a Veteran files an appeal for a higher initial rating, she is presumed to be seeking the maximum benefit under any applicable theory.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447   (2009).  In light of this principle, entitlement to SMC is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118   (1991).  Therefore, the Board must determine, particularly in light of the grant of a TDIU in August 2015, whether the issue of entitlement to SMC has been raised by the record, specifically, whether the Veteran qualifies for SMC at the housebound rate (38 C.F.R. § 1114(s)(1) (West 2014)) for one service-connected disability rated as total due to an award of TDIU, with additional service-connected disability or disabilities independently ratable at 60 percent or more.

In this case, the Board finds that the issue of entitlement to SMC at the housebound rate has not been raised by the record, as the Veteran has at no point had a single disability rated at 100 percent.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board is cognizant that an award of a TDIU based on a single disability can satisfy the requirement of a single disability rated at 100 percent; however, the grant of a TDIU in the August 2015 DRO decision was based on the combined effects of all the Veteran's service-connected disabilities, rather than "a [single] service-connected disability."  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the Veteran does not have a combination of service-connected disabilities which would qualify her for SMC  under 38 U.S.C.A. § 1114.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).


ORDER

Entitlement to an initial 20 percent rating for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis, prior to March 6, 2015, is allowed, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 40 percent for scoliosis and degenerative disc disease of the thoracolumbar spine with disc bulges, bone spurs, facet joint disease, and arthritis, since March 6, 2015, is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


